Exhibit 10.1

Avantair, Inc.

Non-Employee Director Compensation Policy

(effective February 2, 2012)

The following is a description of the standard compensation arrangements under
which Avantair, Inc.’s (the “Company”) non-employee directors will be
compensated for their service as directors, including as chair of the various
committees of the Company’s Board of Directors (the “Board”). A “non-employee
director” means a member of the Board who is (i) not an employee of the Company
or any corporation which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended, or (ii) nominated or elected pursuant to or in satisfaction of
a contractual obligation of the Company.

 

Annual Retainer:    $40,000 paid quarterly in arrears. Each non-employee
director has the option to receive, in whole or in part, such amount in cash or
hours flown in Company aircraft. Non-Executive Chairman of the Board:    $32,000
additional annual retainer received in hours flown on Company aircraft.

Committee Chair Compensation:

  

Audit Committee:

   $24,000 additional annual retainer received in hours flown on Company
aircraft.

Compensation Committee:

   $16,000 additional annual retainer received in hours flown on Company
aircraft.

Nominating and Governance Committee:

   $16,000 additional annual retainer received in hours flown on Company
aircraft.

Stock Compensation:

   On the date of each annual meeting of the Company’s stockholders, each non-
employee director shall be automatically and without any further action required
by the Board granted an award of either Restricted Shares or Deferred Shares
under the Company’s 2006 Long-Term Incentive Plan, as amended (or such other
plan as may then be in effect) for such number of shares as is equal to $40,000
on such date, which number of shares shall be calculated based on the closing
price of the Company’s Common Stock on the trading day immediately preceding the
date of such annual meeting, subject, however, to a floor price of $2.00, and
rounded down to the nearest whole number so that no fractional shares shall be
issued. If granted as Deferred Shares then such award shall convert to shares of
Common Stock on a one-for-one basis upon the earliest of (i) the date of the
non-employee director’s cessation of service with the Company, or (ii) the date
of a change in control of the Company, each event as further described, and
subject to the other terms and conditions, in the Form of Deferred Share Award
Agreement. If granted as Restricted Shares then such shares of Common Stock
shall be issued on the award date and will be held in escrow by the Company and
may not be sold until the earliest of (i) the date of the non-employee
director’s cessation of service with the Company, or (ii) the date of a change
in control of the Company, each event as further described, and subject to the
other terms and conditions, in the Form of Restricted Share Award Agreement.
Notwithstanding the foregoing, the initial stock compensation grant pursuant to
this Non-Employee Director Compensation Policy (“Policy”) shall be granted at
the Company’s Board of Directors meeting on February 2, 2012; provided, however,
all subsequent grants shall be on the date of each annual meeting of the
Company’s stockholders as outlined in this Policy including the annual meeting
to occur in 2012.



--------------------------------------------------------------------------------

   Each non-employee director shall be required to make a yearly election as to
the type of stock compensation to be received. The initial election for all
equity compensation to be received in 2012 shall be made on or before March 1,
2012 and the election for each subsequent year’s award shall be made no later
than December 31 in the year prior to the grant of the award. A non-employee
director newly elected or appointed to the Board shall be required to make his
or her initial election within 30 days following his or her election or
appointment. If no election is timely made, the stock compensation award for
such year shall be made in Deferred Shares.    In the event a non-employee
director is first elected or appointed to the Board other than at an annual
meeting, the Board shall determine in its discretion whether to grant such
non-employee director any Deferred Shares, Restricted Shares or other form of
equity at the time of his or her initial election or appointment to the Board.

Expenses:

   Non-employee directors will be reimbursed for their out-of pocket expenses
incurred in attending Board and committee meetings.

Amendments:

   The Board shall review this Policy from time to time to assess whether any
amendments in the type and amount of compensation provided herein should be
adjusted.